ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every limitation of independent claim 1 or claim 12.
The closest known prior art references include:
Guenther (US 2016/0161301 A1): Guenther discloses a glove and/or bracelet comprising a sensor unit and used to document, analyze and monitor work processes. A work-wear unit may comprise a glove, the glove equipped with various sensors, including RFID reader and contact sensors on fingers, connected to a contact point which may operate as a wireless transmission unit, and a control system comprising a CPU computer which receives signals from the sensor and determines an activity of the user; the control system also comprising a display.  Guenther discloses that the sensor data may be collected and stored in memory to document the user work and gestures, including data with respect to the grasping of a tool (gripping), the data used to determine whether operations have been performed in proper manner, and also to provide positive or negative feedback to the user with regard to work operations [Fig. 1-2, 4, 16; Para. 0002, 0006, 0083, 0086-0095, 0103-0104, 0113-0115, 0167-0180].
Guenther therefore suggests and generally discloses comparison of collected user sensor data (second user data) with a standard or reference data (first user data), but does not explicitly disclose: (a) determination of deviation from a threshold, (b) a reference grip pattern generated by a different worker/user, (c) that it is specifically necessary to touch the object (or any particular portion thereof) in order to obtain the RFID sensor data, or (d) that information is obtained about the object by tracing a shape of the object or object portion.
Subramaniam (US 2017/0287360 A1): Subramaniam discloses a system and method for assisting a visually impaired user to grip an object, and particularly: (a) pressure (sensor) data is captured for user operating objects, the grip patterns for each object stored as a reference in correspondence with the object identity, (b) corresponding pressure sensor patterns (image) for an impaired (second) user are compared with the stored reference data image for the particular object, and a determination made whether the data matches within a predetermined tolerance, and (c) audio instructions are generated and presented according to the comparison [Fig. 1-3; Para. 0003, 0009, 0016-0025].
Su (US 2012/0211560 A1):  Su discloses an ordering system using radio frequency identification in which it is necessary to physically press a button (assistance) on an exemplary menu (object) for an RFID tag associated with the object to transmit [Fig. 1-5; Para. 0015, 0028-0029].
Lee (US2005/0013416 A1):  Lee discloses an object (telephone) with safety features, and particularly that various buttons of the telephone are different in shape and contour (concave/convex features) from one another so that a particular button may be identified by feel (tracing the shape) [Fig. 1-3; Para. 0008, 0027].
 The individual limitations and features of claims 1 and 12 are therefore individually disclosed in these or other known prior art references, but no reasonable and motivated combination of these can be made teaching this particular combination of features.  For this reason, claim 1 and claim 12 are allowable.
Claims 2-4 and 9 are allowable, at least because they each depend from claim 1, an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684